     Case 1:21-cv-00518-DAD-HBK Document 37 Filed 08/02/21 Page 1 of 3


 1 Deborah A. Sivas (CA Bar No. 135446)
   Matthew J. Sanders (CA Bar No. 222757)
 2 ENVIRONMENTAL LAW CLINIC
   Mills Legal Clinic at Stanford Law School
 3 559 Nathan Abbott Way
   Stanford, California 94305-8610
 4 Telephone: (650) 723-0325
   Facsimile: (650) 723-4426
 5 Email: dsivas@stanford.edu
   Email: matthewjsanders@stanford.edu
 6
   Attorneys for Plaintiff Unite the Parks
 7
   René P. Voss (CA Bar No. 255758)
 8 NATURAL RESOURCES LAW
   15 Alderney Road
 9 San Anselmo, CA 94960
   Phone: (415) 446-9027
10 Email: renepvoss@gmail.com

11 Attorney for Plaintiffs Sequoia ForestKeeper
   and Earth Island Institute
12

13                              UNITED STATES DISTRICT COURT

14                        FOR THE EASTERN DISTRICT OF CALIFORNIA

15                                       FRESNO DIVISION

16

17 UNITE THE PARKS; SEQUOIA                        Case No. 1:21−CV−00518−DAD−HBK
   FORESTKEEPER; and EARTH ISLAND
18 INSTITUTE,
                                                   PLAINTIFFS’ UNOPPOSED MOTION TO
19                Plaintiffs,                      STAY CASE PENDING RESOLUTION
                                                   OF PLAINTIFFS’ APPEAL OF
20         v.                                      PRELIMINARY INJUNCTION ORDER;
                                                   [PROPOSED] ORDER
21 UNITED STATES FOREST SERVICE, an
   agency of the U.S. Department of Agriculture;
22 and UNITED STATES FISH AND
   WILDLIFE SERVICE, an agency of the U.S.
23 Department of the Interior,

24                Defendants.

25

26
27

28
                                                             Case No. 1:21−CV−00518−DAD−HBK
                 PLAINTIFFS’ UNOPPOSED MOTION TO STAY CASE PENDING RESOLUTION
            OF PLAINTIFFS’ APPEAL OF PRELIMINARY INJUNCTION ORDER; [PROPOSED] ORDER
     Case 1:21-cv-00518-DAD-HBK Document 37 Filed 08/02/21 Page 2 of 3


 1                                        UNOPPOSED MOTION
 2          On May 28, 2021, this Court issued an order denying Plaintiffs’ motion for preliminary

 3 injunction, concluding that Plaintiffs are not likely to succeed on the merits of either their

 4 Endangered Species Act (“ESA”) or National Environmental Policy Act (“NEPA”) claims. See

 5 ECF Doc No. 26. On June 29, 2021, Defendants filed a motion to dismiss Plaintiffs’ NEPA claim

 6 in this Court and set that motion for hearing on August 17, 2021. See ECF Doc. No. 29. On July

 7 23, 2021, Plaintiffs filed an appeal of the Court’s order denying the motion for preliminary

 8 injunction, pursuant to 28 U.S.C. § 1292(a)(1). See ECF Doc. No. 32. Consistent with Ninth

 9 Circuit Rule 3-3, the Court of Appeal issued an order on July 28, 2021 directing that Plaintiffs’

10 opening brief on appeal is due no later than August 20, 2021 and Defendants’ answering brief is

11 due no later than September 17, 2021. See Ninth Circuit ECF Doc. No. 2.

12          In light of the pending appeal, Plaintiffs believe a stay of all existing deadlines in this case,

13 including those related to Defendants’ motion to dismiss, is warranted to promote efficiency for

14 the Court and the litigants. See, e.g., Assoc. of Irritated Residents v. Fred Schakel Dairy, 634 F.

15 Supp.2d 1081, 1094 (E.D. Cal. 2008); Morgan Stanley & Co. v. Couch, Case No. 15-CV-1219-

16 LJO-JLT, 2015 WL 7271717 (E.D. Cal. Nov. 15, 2015). “The power to stay is ‘incidental to the

17 power inherent in every court to control the disposition of the causes on its docket with economy

18 of time and effort for itself, for counsel and for litigants.” Peck v. County of Orange, Case No.
19 CV-19-4654-DSF (AFMx), 2021 WL 1186337 (C.D. Cal. Mar. 26, 2021). Defendants have

20 indicated that they do not oppose this motion.

21          Accordingly, Plaintiffs request that the Court grant Plaintiffs’ unopposed motion and enter

22 the Proposed Order set forth below.

23 Dated: August 3, 2021                            Respectfully submitted,

24                                                  ENVIRONMENTAL LAW CLINIC
                                                    Mills Legal Clinic at Stanford Law School
25
                                                    By: /s/Deborah Sivas
26                                                     Deborah A. Sivas
27                                                  Attorneys for UNITE THE PARKS

28
                                               1              Case No. 1:21−CV−00518−DAD−HBK
                 PLAINTIFFS’ UNOPPOSED MOTION TO STAY CASE PENDING RESOLUTION
            OF PLAINTIFFS’ APPEAL OF PRELIMINARY INJUNCTION ORDER; [PROPOSED] ORDER
     Case 1:21-cv-00518-DAD-HBK Document 37 Filed 08/02/21 Page 3 of 3


 1                                               NATURAL RESOURCES LAW

 2                                               By: /s/ René P. Voss
                                                    René P. Voss
 3
                                                 Attorney for SEQUOIA FORESTKEEPER and
 4                                               EARTH ISLAND INSTITUTE

 5

 6                                       [PROPOSED] ORDER
 7          Good cause appearing therefor, the Court HEREBY ORDERS a stay of all proceeding in

 8 this case pending a decision from the Ninth Circuit Court of Appeals regarding Plaintiffs’ appeal

 9 of the Court’s order denying Plaintiffs’ motion for preliminary injunction.

10          Consistent with this order, the Court VACATES the August 17, 2021 hearing date for

11 Defendants’ motion to dismiss and all briefing dates associated with that motion and VACATES

12 the mandatory scheduling conference set for October 14, 2021.

13          The Court FURTHER ORDERS that the parties shall meet and confer and submit a joint

14 scheduling report to the Court within 14 days after a decision by the Court of Appeals in

15 Plaintiffs’ pending appeal.

16          IT IS SO ORDERED.

17

18 Dated:
                                                 UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28
                                               2              Case No. 1:21−CV−00518−DAD−HBK
                 PLAINTIFFS’ UNOPPOSED MOTION TO STAY CASE PENDING RESOLUTION
            OF PLAINTIFFS’ APPEAL OF PRELIMINARY INJUNCTION ORDER; [PROPOSED] ORDER
